DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group (I), claims, claims 1-4, 22-23, 27-32, 41, 45, 51, 56-57, 60, and 62 in the reply filed on 6/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s species election is shown as follows.

    PNG
    media_image1.png
    338
    786
    media_image1.png
    Greyscale

Claims 30 and 67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/25/2021.

Claim Status
Claims 1-4, 22-23, 27-32, 41, 45, 51, 56-57, 60, 62 and 67 are pending. 
Claims 5-21, 24-26, 33-40, 42-44, 46-50, 52-55, 58-59, 61, 63-66, and 68-77 were cancelled.
Claims 30 and 67 are withdrawn as being directed to a non-elected invention, the election having been made on 6/25/2021.
Claims 1-4, 22-23, 27-29, 31-32, 41, 45, 51, 56-57, 60, and 62 have been examined.

Priority
This application is a CON of 15/446,578 03/01/2017 PAT 10538784
15/446,578 has PRO 62/303,278 03/03/2016
15/446,578 has PRO 62/302,155 03/01/2016

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 22-23, 27-29, 31-32, 41, 45, 51, 56-57, 60, and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 32, and 45 are unclear with respect to the term “peptide derived therefrom”. Neither the specification nor the claim distinctly defines the term, rendering the metes and bounds of the term in claims 1, 32, and 45 indefinite. Claims 2-4, 22-23, 27-29, 31, 41, 51, 56-57, 60, and 62 are rejected as depending on claim 1. The rejection may be overcome by deletion of the indefinite term.
Claim 51 is unclear with respect to the terms “total lipid from exosomes” and “total lipid and protein derived from exosomes”. Neither the specification nor the claim distinctly defines the term with respect to the ingredients, rendering the metes and bounds of the term indefinite. The rejection may be overcome by deletion of the indefinite term.
Claim 57 is unclear with respect to the term “transfection helpers”. Neither the specification nor the claim distinctly defines the term, rendering the metes and bounds of the term indefinite. The rejection may be overcome by deletion of the indefinite term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 22-23, 27-29, 31-32, 41, 45, 51, 56-57, 60, and 62 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gebeyehu et al. (WO 2014/070687 A2).
Claim 1 is drawn to a transfection complex comprising: 
(i) an exosome (defined as small membrane vesicle, e.g., liposomal particles in the specification [0045])
(ii) a transfection enhancer, and 
(iii) a cell surface ligand containing adhesion peptide, a plant virus movement protein, or peptide derived therefrom
Gebeyehu et al. teach “Polycationic methyl phospholipids for improved delivery of nucleic acids to eukaryotic cells” [Title, 007, claim 29]. Gebeyehu et al. teach the transfection complex comprising a cationic lipid of compound formula I and a co-lipid of neutral lipid to form a liposome for transfection [0091], reading on (i) an exosome. Gebeyehu et al. teach the transfection complex composition comprising one or more amphipathic peptides (e.g., the elected transfection enhancer species of GLFEALLELLESLWELLLEA, SEQ ID NO: 15) [0073], reading on (ii) a transfection enhancer. Gebeyehu et al. teach the transfection complex composition further comprising cell surface ligand [0041] such as RGD-containing cell adhesion peptides [0043-0044], reading on (iii) cell adhesion peptide.
With respect to claims 2-3, Gebeyehu et al. show the transfection enhancer is one or more amphipathic peptides comprising GLFEALLELLESLWELLLEA (SEQ ID NO: 15).
With respect to claim 4, Gebeyehu et al. show the peptide is an fusion peptide such as GYGPPKKKRKVEAPYKA(K)8-40K (SEQ ID NO:9)[0045, 0077].
1=R2=C16 alkyl, X=O, W1=H, W2=CH2-0-P(=O)(OMe)-O-CH2CH2-NHC(=O)-spermine, and y = 0

    PNG
    media_image2.png
    186
    1158
    media_image2.png
    Greyscale

With respect to claim 23, Gebeyehu et al. teach the transfection complex comprising a cationic lipid of compound formula I and a co-lipid of neutral lipid to form a liposome for transfection [0091].
With respect to claim 32, Gebeyehu et al. teach the transfection complex further comprising cell surface ligand [0041] such as RGD-containing cell adhesion peptides [0043-0044].
With respect to claim 41, Gebeyehu et al. teach the surface ligand comprises a polycationic nucleic acid binding moiety [0066] bound to DNA, a vector or product of PCR [0048] or RNAi [0080].
With respect to claim 45, Gebeyehu et al. teach the polycationic nucleic acid binding moiety is linked to a cell surface ligand and the linkage is covalent [0047].
With respect to claim 51, Gebeyehu et al. teach the transfection enhancer is a nuclear localization peptide [0045].
With respect to claim 56, Gebeyehu et al. teach the transfection complex further comprising a biologically active agent of therapeutic agents, diagnostic materials, research reagents [00101].
With respect to claim 57, Gebeyehu et al. teach the transfection complex further 
With respect to claim 60, Gebeyehu et al. teach the transfection complex further comprising one or more transfection agents [0062-0063].
With respect to claim 62, Gebeyehu et al. teach the transfection complex further comprising a cell penetrating agent of polylysine, poly arginine, or polyorinthine [0061].
Therefore, the reference is deemed to anticipate the instant claims above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-3, 22-23, 27-29, 31-32, 41, 45, 51, 56-57, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-7, 12, 15, 17-18, and 20-22 of U.S. Patent No.US 10,155,780 B2 (the ‘780 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the ‘780 patent anticipates this instant invention.

    PNG
    media_image3.png
    141
    485
    media_image3.png
    Greyscale
Claim 7 of the ‘780 patent disclosed a composition (viii) as follow comprising a compound formula (I) in claim 1, an exosome (cationic lipids and neutral lipids), amphipathic peptide (transfection enhancer), and cell surface ligand, satisfying the instant claims 1-3 and 22-23. The composition is capable of forming a transfection complex according to the specification of the ‘780 patent.
1=R2=C16 alkyl, X=O, W1=H, W2=CH2-0-P(=O)(OMe)-O-CH2CH2-NHC(=O)-spermine, and y = 0 shown as follows, satisfying the instant claims 27-29 and 31.

    PNG
    media_image4.png
    185
    989
    media_image4.png
    Greyscale

Claim 15 of the ‘780 patent disclosed cell surface ligand comprising a polycationic nucleic acid binding moiety, satisfying the instant claim 32.
Claim 21 of the ‘780 patent disclosed the bound nucleic acids as DNA and RNA, satisfying the instant claim 41.
Claim 20 of the ‘780 patent disclosed cell surface ligand covalently linked to a nucleic acid binding moiety, satisfying the instant claim 45.
Claim 18 of the ‘780 patent disclosed the composition comprising one or more amphipathic peptides (reading on fusogenic peptide), satisfying the instant claim 51.
Claim 22 of the ‘780 patent disclosed the composition comprising a biologically active agent of RNAi, satisfying the instant claim 56.
Claim 12 of the ‘780 patent disclosed the composition further comprising polyamine transfection agents (reading on transfection helper), satisfying the instant claim 57.
Claim 17 disclosed the composition further comprising one or more fusion agents, satisfying the instant claim 60. 

2.	Claims 1-2, 4, 22-23, 27-29, 31-32, 45, 51, and 56-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.US . Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘784 patent anticipates this instant invention.
Claim 1 of the ‘784 patent disclosed a transfection complex comprising a cationic lipid of compound formula (I) and a neutral lipid (reading on an exosome), a transfection enhancer of peptide SEQ ID NO: 350, and a virus movement protein SEQ ID Nos: 507 and 540, satisfying the instant claims 1-2 and 4. The specification of the ‘784 patent defines SEQ ID Nos: 150-503 as transfection enhancer (col 22, line 35-59), SEQ ID Nos: 97-149 as nucleic acid binding peptide (col 22, line 5-9), SEQ ID Nos: 202-503 as surface ligand (col 36, line 45-48), and virus movement protein SEQ ID Nos: 506-580 (col 37, line 28-32). 
Claim 1 of the ‘784 patent disclosed the cationic lipid formula (I); wherein, R1=R2=C16H31, X=O, W1=H; W2=CH2-O-P(=O)(OMe)-O-CH2CH2-NH-C=O)-spermine, y=0 (DPePE-Sp-OMe), further satisfying the instant claims 22, 27-29, and 31. 
Claim 1 of the ‘784 patent disclosed the transfection complex comprising a neutral lipid, further satisfying the instant claim 23.
Claim 1 of the ‘784 patent disclosed a virus movement protein SEQ ID Nos: 507 covalently linked to a nucleic acid binding moiety of SEQ ID NO: 109, satisfying the instant claims 32, 45, and 51.
Claim 1 of the ‘784 patent disclosed the transfection complex further comprising a biologically active agent of the peptide SEQ ID NO: 540, satisfying the instant claim 56.
Claim 3 of the ‘784 patent disclosed the transfection complex further ethanol as a transfection helper, satisfying the instant claim 57.

Note Regarding Prior Art
The elected surface ligand of RRRRRRRRRRRRVDYGKWERKPIRCASMSR (SEQ ID NO: 540) is free of the art.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
08-September-2021
/Soren Harward/Primary Examiner, Art Unit 1631